Citation Nr: 0028622	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-03 786A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California



THE ISSUES

1.  Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151, for depression claimed to be secondary to 
VA surgical treatment.

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

INTRODUCTION

The veteran served on active duty from December 1971 to 
November 1972.

In September 2000 written argument before the Board of 
Veterans' Appeals (Board), the veteran's representative 
presented argument pertaining to entitlement VA benefits for 
hepatitis C on a theory of entitlement based upon the 
provisions of 38 U.S.C.A. § 1151.  The RO has not adjudicated 
the hepatitis claim under 38 U.S.C.A. § 1151, and indeed, a 
close reading of the veteran's contentions does not support a 
claim that he acquired this disease during the course of VA 
hospitalization or medical treatment.  Because the issue of 
entitlement to VA compensation for hepatitis C under the 
provisions of 38 U.S.C.A. § 1151 has not been developed for 
appellate review, the Board refers this issue to the RO for 
appropriate action.

The veteran's representative also presented written argument 
pertaining to the issue of "[e]ntitlement to service 
connection for bilateral hearing loss, on a direct basis or 
via aggravation, or alternatively via 38 U.S.C.A. § 1151."  
Review of the veteran's claims file discloses that the 
veteran had filed a claim for entitlement to service 
connection for bilateral hearing loss.  The claim was denied 
by rating decision of September 1995.  The veteran did not 
appeal this decision and it thus became final one year after 
he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Under these circumstances, the Board can 
only construe the representative's argument as an expression 
of a desire to reopen the previously-denied claim.  This 
issue is also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Any portion of the veteran's overall depression which may 
be related to tinnitus and hearing difficulties is merely 
coincidental with the tympanoplasties performed by the VA in 
1993.

2.  The veteran apparently had an episode of hepatitis in 
service and currently has a diagnosis of hepatitis C.


CONCLUSIONS OF LAW

1.  VA compensation for depression under the provisions of 
38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 38 C.F.R. § 3.358(c)(3) (1995).

2.  The claim for entitlement to service connection for 
hepatitis C is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Depression

The veteran currently carries medical diagnoses of dysthymia 
and recurrent major depression.  He asserts that his 
depression was caused by VA surgical procedures performed on 
his tympanic membranes.  He contends that the surgeries were 
performed too close together, without enough time in between 
to allow him to heal properly.  He also contends that cotton 
surgical packing was left in place for a period of several 
years, causing him to have difficulty hearing during that 
time.  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected, unless the 
disability is due to the veteran's own willful misconduct.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C.A. § 1151  for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358.

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  38 U.S.C.A. § 1151 
(West Supp. 1997).  The purpose of the amendment is, in 
effect, to overrule the Supreme Court's decision in the 
Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
Section 1151 claims, such as this veteran's April 1997 claim, 
which were filed before October 1, 1997, must be adjudicated 
under the statutory provisions in effect when Gardner was 
reviewed by the Supreme Court, and under the regulatory 
provisions promulgated by the VA on March 16, 1995.  Thus, 
the standards set forth in the 1995 regulations appear to be 
the appropriate standards under which this appeal should be 
reviewed. 

VA medical records contained in the claims file reflect the 
veteran underwent a left ear tympanoplasty in September 1993 
and a right ear tympanoplasty in November 1993.  A September 
1993 treatment note indicates that the surgical packing and 
stitches were removed from the left ear.  A November 1993 
audiological evaluation contains the notation that the 
veteran reported his sensitivity to loud sounds is much 
improved and he was pleased with the results of the surgery.  
Audiometric tests conducted before and after both surgeries 
reflect improvement in bilateral hearing acuity after the 
surgeries.

Review of the medical evidence regarding the veteran's mental 
disabilities shows that the medical professionals who have 
been involved in the veteran's treatment have attributed his 
depression and dysthymia to the deaths by suicide of his wife 
and son, his long struggle with polysubstance addiction, and 
the quite significant psychosocial stressors of unemployment 
and homelessness.  

An October 1994 Social Work note, recorded during an apparent 
relapse into drugs reads as follows:  

[The veteran] has a wife and children and 
a home to go to.  He seemed to really 
want to talk about detox and treatment 
for his chemical dependency.  He wants 
inpatient treatment.  We called [the VA 
Medical Center] and obtained the 
necessary information.  This patient has 
been on methadone, employed, and 
supporting his family, etc.  He opted to 
go back to the streets and be a strung 
out failure.  He is an established 
victim.  All the misfortunes in his life 
can be attributed to someone else.  He 
knows what works for him (either straight 
and sober or methadone maintenance) and 
he knows how to access these services.

A November 1994 treatment note indicates that the veteran was 
frustrated with the ringing in his ears and was "coping" 
with his depression by using drugs and alcohol.  He also 
reported that he had been living with his wife and children 
but was homeless at that time, that he was on probation for 
drug sales.  He stated his sleep was disturbed and he was 
very bothered and distracted by the ringing in his ears 
unless he was using cocaine.  Several other treatment notes 
dated in 1994 and 1995 also reflect the veteran's complaints 
of ringing in his ears driving him to drug use.

The report of a May 1997 VA psychological examination 
contains the diagnostic analysis that the veteran has a 
longstanding history of substance abuse.  The veteran gave a 
history of what the examiner interpreted as "several major 
depressive episodes triggered by things like his son's 
suicide and surgeries on his ears."  The examiner further 
commented that "if in fact he has a subclinical case of PTSD 
from the sociocultural milieu in which he resided [gang 
problems and violent drug deals, etc.] it may also have 
contributed to his depression."  

The report of a May 1997 VA audiological examination reveals 
a lifelong history of tympanic membrane perforations 
resulting from the noise of a car explosion when the veteran 
was six years old.  He told the examiner that tinnitus had 
been a lifelong problem, as well.  The examiner noted that 
the right tympanic membrane again had a perforation and 
commented as follows:  "Discussion of possible tympanoplasty 
to fix the right eardrum was undertaken.  The patient reports 
that it took him three to four years to overcome the 
depression which was triggered by the last surgery.  Due to 
this information, we have no plans to perform surgery on this 
patient at any time."

In analyzing whether the veteran is entitled to VA 
compensation for depression claimed to have resulted from VA 
tympanoplasties, the initial question is whether the veteran 
has suffered an additional disability as a result of VA 
treatment.  In terms of his ears, the record is clear:  the 
condition of the veteran's ears was improved following the 
surgeries in that his hearing acuity improved.  Furthermore, 
there is no evidence contained in the record to the effect 
that tympanoplasty is a procedure which could be expected to 
affect or diminish tinnitus in any way. 

With regard to the veteran's contention that the VA provided 
improper medical care by performing the two surgeries too 
close together, without enough time in between to allow him 
to heal properly, we find no medical evidence supporting this 
contention and as a lay person, he is not competent to make 
such an assertion.  Generally, lay persons ostensibly 
untrained in medicine can provide personal accounts of 
symptomatology, but cannot provide evidence constituting a 
medical conclusion, such as an opinion as to the medical 
characteristics of symptoms or the etiology of a disease.  
For the most part, medical testimony must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

He also contends that cotton surgical packing was left in 
place for a period of several years, causing him to have 
difficulty hearing during that time.  As reflected above, the 
outpatient treatment reports show the actual removal of the 
surgical packing and stitches from the veteran's left ear in 
September 1993.  Although the veteran alleges that medical 
care providers told him the packing was left in place in both 
ears, there is no reflection of such an oversight in any of 
the medical records.  

The record shows that the veteran struggled with 
polysubstance addiction, occupational problems, and 
family/social problems for many years prior to and after the 
1993 ear surgery.  The record also shows that he had 
experienced tinnitus and hearing loss, resulting from a car 
explosion, since childhood.  Subsequent to the 1993 ear 
surgery, the veteran reported to several mental health care 
professionals that he was frustrated with the ringing in his 
ears and driven to use drugs.  The May 1997 VA examiner even 
identified the surgery on the veteran's ears as having 
triggered a major depressive episode, based upon the 
veteran's statements.  

Close review of the mental health treatment reports, however, 
shows that among the veteran's many longstanding problems, is 
the habit of attributing "all the misfortunes in his life" 
to someone else, as described by the VA social worker in 
1994.  In this particular situation, when recounting his 
frustration with on-going tinnitus and hearing loss to 
various medical professionals, including the May 1997 VA 
examiner, he neglected to report that the tinnitus had pre-
existed the 1993 surgeries and that his hearing acuity had 
actually been significantly improved by the surgeries.  
Furthermore, the veteran's treating physicians and mental 
health counselors have not attributed any part of his 
depression directly to the VA surgeries.

In conclusion, the record shows the veteran suffers from 
depression due to a multiplicity of factors.  In the Board's 
capacity as a finder of fact, we find that any portion of his 
overall depression which may be connected with tinnitus and 
hearing difficulties is merely coincidental with the 
tympanoplasties performed by the VA in 1993 and is not 
causally related to VA surgical treatment.  Compensation 
under the provisions of 38 U.S.C.A. § 1151 is thus not 
warranted.

To the extent that the veteran's depression is intertwined 
with his drug usage, the Board notes that disability of 
arising from willful misconduct is specifically excluded from 
compensation by the explicit terms of 38 U.S.C.A. § 1151.  
The evidence shows that the tympanoplasty operations were 
successful by medical standards and that the veteran's 
hearing acuity has improved after the operations.  There is 
no medical evidence of record to support the proposition that 
tinnitus is in any way related to the surgeries; rather the 
medical evidence tends to show the tinnitus was related to 
the original childhood injury.  There is no support in the 
record for the veteran's contentions that the surgeries were 
performed too close together, without enough time in between 
to allow him to heal properly, or that cotton surgical 
packing was left in place for a period of several years.  In 
sum, the preponderance of the evidence is against the 
veteran's claim that he suffers from depression as a result 
of the VA surgeries in 1993.


Hepatitis C

The Board observes that the veteran has a history of both 
pre-service and post-service intravenous drug use, a known 
risk factor for hepatitis C.  However, he apparently suffered 
from some form of hepatitis infection during service.  Under 
the adjudicatory schema outlined in VBA Fast Letter 98-110, 
(November 30, 1998), this situation renders his claim for 
service connection well-grounded and thus requires further 
development, including obtaining a medical opinion as to 
whether the in-service hepatitis is likely the forerunner of 
the currently diagnosed chronic hepatitis C.

Further appellate consideration of the issue of entitlement 
to service connection for hepatitis C will be deferred 
pending completion of the development requested in the REMAND 
portion of this decision.


ORDER

VA compensation for depression under the provisions of 
38 U.S.C.A. § 1151 is denied.

The claim for entitlement to service connection for hepatitis 
C is well grounded.


REMAND

According to the report of the general medical examination 
conducted in November 1972 upon the veteran's discharge from 
service, he was recovering from hepatitis at that time.  
There are no other references to hepatitis in the service 
medical records available for review.  It would thus appear 
that the service medical records are incomplete.  Indeed, 
review of the request for service medical records made to the 
National Personnel Records Center reveals that clinical 
service medical records were not requested.  Prior to further 
review of the veteran's claim, it is the opinion of the Board 
that another attempt to obtain his complete service medical 
records is required to satisfy due process considerations.  

During the hearing on appeal held at the RO in January 2000, 
the veteran testified that he received treatment for 
hepatitis from the VA in 1975.  It does not appear that the 
RO has attempted to obtain any such records.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

As noted above, the question of whether the in-service 
hepatitis is likely the forerunner of the currently diagnosed 
hepatitis C is one of a medical nature, requiring medical 
expertise to resolve.  Therefore upon remand, after obtaining 
all pertinent medical records, such a medical opinion should 
be obtained.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should make another attempt to 
secure the veteran's complete service 
medical records, both outpatient and 
clinical hospital records, through 
official channels.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran, including any records from 1975 
as well as recent VA records, which are 
not contained in his claims file for 
inclusion in the file.

3.  The RO should obtain a VA medical 
opinion from a physician with expertise 
in a relevant specialty area as to 
whether the in-service hepatitis is more 
likely than not the forerunner of the 
currently diagnosed chronic hepatitis C.  
The claims folder, including all records 
obtained pursuant to the above requests 
and the records detailing the veteran's 
pre-service and post-service drug usage, 
must be made available to the physician 
for review in conjunction with the 
opinion.  If the physician desires 
further information, such as medical test 
results, and/or a clinical examination, 
the veteran should be scheduled for such 
tests/studies and/or examination(s).  If 
a conclusion cannot be reached with 
reasonable medical certainty, this should 
be clearly stated and explained.  The 
complete rationale for all opinions 
expressed should be fully explained.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the necessity for 
any additional development becomes clear, 
such development should be undertaken.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

